Exhibit 10.16
 
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this "Registration Rights Agreement") is
made as of November l, 2003, among OMNIMMUNE CORP., a Texas corporation (the
"Company"), and PHILLIP B. COSTA, JR., an individual (the "Holder").


WHEREAS, pursuant to the terms of that certain Agreement for Consulting Services
dated as of November l, 2003, between the Company and the Holder (the
"Consulting Agreement"), the Holder acquired from the Company a Warrant (the
"Initial Warrant") to purchase shares of the common stock, par value $0.01 per
share, of the Company (the "Common Stock"), which may be exercised to acquire up
to an aggregate of 120,000 shares of Common Stock ("120,000 Shares"), subject to
adjustment;


WHEREAS, pursuant to the terms of the Consulting Agreement, the Holder may
require the Company to issue to the Holder additional warrants ("Additional
Warrants," together with the Initial Warrant, the "Warrants"), with each
Additional Warrant being convertible into 15,000 shares of Common Stock, subject
to adjustment (the "Additional Shares," together with the 120,000 Shares, the
"Shares"); and


WHEREAS, the Company wishes to grant the Holder certain registration rights in
respect of the Shares issuable upon the exercise of any of the Warrants
described above, as set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:


ARTICLE I
DEFINITIONS


As used in this Registration Rights Agreement, the following terms shall have
the meanings set forth below:


1.1 "Commission" shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.


1.2 "Holder" shall mean Phillip B. Costa, Jr. and any permitted successor or
transferee.


1.3 "Registrable Securities" shall mean the Shares, which includes any Common
Stock or other capital stock of the Company issued or issuable at any time or
from time to time in respect of the Warrants or the Shares or upon a stock
split, stock dividend, recombination, exchange, recapitalization or other
similar event involving the Company’s Shares or other securities. Shares of
Common Stock that are Registrable Securities shall cease to be Registrable
Securities upon their distribution to the public pursuant to a registration
statement covering all such securities that has been declared effective under
the Securities Act or when the exemption from registration under Rule 144(k) (or
successor Rule) under the Securities Act is available with respect to the
Shares.


1.4  The terms "register," "registered," and "registration" refer to a
registration "effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering by the
Commission of the effectiveness of such registration statement.


1.5 "Registration Expenses" shall mean all expenses, other than Selling Expenses
(as defined below), incurred by the Company in complying with this Registration
Rights Agreement, including, without limitation, all registration, qualification
and filing fees, exchange listing fees, printing expenses, escrow fees, fees and
disbursements of counsel for the Company, blue sky fees and expenses, the
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company which shall
be paid in any event by the Company).


1.6 "Securities Act" shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.


1.7 "Selling Expenses" shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the securities registered by
the Holder and, except as set
forth above, all fees and disbursements of counsel for the Holder.


1.8 "Underwritten Public Offering" shall mean a public offering in which the
Common Stock is offered and sold on a firm commitment basis through one or more
underwriters, all pursuant to (i) an effective registration statement under the
Securities Act and (ii) an underwriting agreement between the Company and such
underwriters.
 
 

--------------------------------------------------------------------------------




ARTICLE II
REGISTRATION RIGHTS


2.1 Piggyback Registration.


2.1.1 Subject to the terms hereof if at any time or from time to time the
Company proposes to register any of its equity securities (except for
registration statements on Forms S-8 or S-4 or otherwise relating to employee
benefit plans), either for its own account or the account of a security holder
or the holders of the Registrable Securities, the Company will promptly give to
the holders of the Registrable Securities written notice thereof no less than 20
days prior to the filing of such registration statement; and include in such
registration (and any related qualification under blue sky laws or other
compliance), and in the underwriting involved therein, if any, such Registrable
Securities as the holders of Registrable Securities may request in a writing
delivered to the Company within 10 days after such holder's receipt of Company's
written notice.


2.1.2 The holders of the Registrable Securities may participate in any number of
registrations until all of the Registrable Securities held by such holder have
been distributed pursuant to a registration.


2.1.3 lf any registration statement registers an offering that is an
Underwritten Public Offering, the right of the holders of Registrable Securities
to registration pursuant to this Section 2.2 shall be conditioned upon such
holders' participation in such reasonable underwriting arrangements as the
Company shall make regarding the offering, and the inclusion of Registrable
Securities in the underwriting shall be limited to the extent provided herein.
The holders of the Registrable Securities and all other shareholders proposing
to distribute their securities through such underwriting shall (together with
the Company and the other holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
managing underwriter selected for such underwriting by the Company.
Notwithstanding any other provision of this Section 2.2, if the managing
underwriter concludes in its reasonable judgment that the number of shares to be
registered for selling shareholders (including the holders of the Registrable
Securities) would materially adversely affect such offering, the number of
Shares to be registered, together with the number of shares of Common Stock or
other securities held by other shareholders proposed to be registered in such
offering, shall be reduced on a pro rata basis based on the number of Shares
proposed to be sold by the holders of Registrable Securities as compared to the
number of shares proposed to be sold by all stockholders. If the holders of
Registrable Securities disapprove of the terms of any such underwriting, it may
elect to withdraw therefrom by written notice to the Company and the managing
underwriter, delivered not less than ten days before the effective date. The
Registrable Securities excluded by the managing underwriter or withdrawn from
such underwriting shall be withdrawn from such registration, and shall not be
transferred in a public distribution prior to 120 days after the effective date
of the registration statement relating thereto, or such other
shorter period of time as the underwriters may require.


2.1.4 The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section prior to the effectiveness of such
registration whether or not the holders of Registrable Securities have elected
to include securities in such registration.


2.2 Expenses of Registration.
 
All Registration Expenses shall be borne by the Company. Unless otherwise stated
herein, all Selling Expenses relating to securities registered on behalf of the
holders of Registrable Securities shall be borne by such holders.


2.3 Best Registration Rights.
 
If on or after the date of this Registration Rights Agreement, the Company
grants to any person with respect to any security issued by the Company or any
of its subsidiaries registration rights that provide for terms that are in any
manner more favorable to the holder of such registration rights than the terms
granted to the holders of Registrable Securities (or if the Company amends or
waives any provision of any Agreement providing registration rights of others or
takes any other action whatsoever to provide for terms that are more favorable
to other holders than the terms provided to the holders of Registrable
Securities) then this Registration Rights Agreement shall immediately be deemed
amended to provide the holders of Registrable Securities with any (or all) of
such more favorable terms as such holders shall elect to include herein.


2.4 Registration Procedures.
 
In the case of each registration, qualification or compliance effected by the
Company pursuant to this Registration Rights Agreement, the Company will keep
the holders of the Registrable Securities advised in writing as to the
initiation of each registration, qualification and compliance and as to the
completion thereof. At its expense, the Company will:


2.4.1 prepare and file with the Commission a registration statement which
includes the Registrable Securities and use its commercially reasonable efforts
to cause such registration statement to become and remain effective

 

--------------------------------------------------------------------------------


 
2.4.2 prepare and file with the Commission such amendments and post-effective
amendments to a registration statement as may be necessary to keep the
registration statement effective for a period of not less than six months (or
such shorter period which will terminate when all Registrable Securities covered
by such registration statement have been sold or withdrawn, but not prior to the
expiration of the 90-day period referred to in Section 4(3) of the Securities
Act and Rule 174 thereunder, if applicable); cause the prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act; and comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such registration statement during the
applicable period in accordance with the intended methods of disposition by the
sellers thereof set forth in such registration statement or supplement to the
prospectus;


2.4.3 provide the holders of the Registrable Securities with a reasonable
opportunity to review the registration statement before the filing of the
registration statement with the Commission,


2.4.4 with respect to an Underwritten Public Offering, furnish to each
underwriter such number of copies of a prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as such underwriter may reasonably request in order to
facilitate the public sale of the shares by such underwriter and promptly
furnish to each underwriter and the holders of Registrable Securities notice of
any stop-order or similar notice issued by the Commission or any state agency
charged with the regulation of securities, and notice of Nasdaq or securities
exchange listing;


2.4.5 furnish, without charge, to each seller of Registrable Securities covered
by such registration statement, such number of conformed copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus
and, in each case, including all exhibits thereto and documents incorporated by
reference therein) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities or
other shares of Common Stock owned by such seller;


2.4.6 promptly furnish to each underwriter, if any, and the holders of
Registrable Securities notice of any stop·order or similar notice issued by the
Commission or any state agency charged with the regulation of securities and
take all reasonable actions required to prevent the entry of such stop order or
to remove it if entered;


2.4.7 use its reasonable best efforts to register or qualify the Registrable
Securities or other shares of Common Stock covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
the holders of the Registrable Securities shall reasonably request, to keep such
registration or qualification in effect for so long as such registration
statement remains in effect and to do any and all other acts and things which
may be reasonably necessary or advisable to, enable the holders of the
Registrable Securities to consummate the disposition in such jurisdictions of
any such Registrable Securities or other shares of Common Stock owned by the
holders of the Registrable Securities; provided, however, that the Company shall
not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this Section 2.5.6,
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such
Jurisdiction;


2.4.8 notify each holder of Registrable Securities, at a time when a prospectus
relating to such Registrable Securities is required to be delivered under the
Securities Act, of the occurrence of any event known to the Company as a result
of which the prospectus included in such registration statement, as then in
effect, contains an untrue statement of a material fact or omits to state any
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made, and, at
the request of any holder of Registrable Securities, the Company shall prepare
and furnish such holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the
light of the circumstances under which they were made;


2.4.9 during the period when the prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
Commission pursuant to Sections 12(a), l3(c), 14 or 15(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"); and


2.4.10 on the prior written request of any holder of Registrable Securities,
file such prospectus supplements or post-effective amendments to any
registration statement filed pursuant to Article II hereof as may be required in
connection with any transfer of the rights under this Registration Rights
Agreement by such holder as permitted under Section 2.10 hereof


2.5 Listing Application; Maintenance 0f Listed Status.


2.5.1 At the election of the holders of the Registrable Securities, if the
Company meets the standards required for listing or trading securities with such
organizations, the Company shall cause the Shares to be listed for trading on
The New York Stock Exchange ("NYSE"), the American Stock Exchange ("AMEX") or
the National Market System of the Nasdaq Stock Market, Inc. ("NASDAQ"), or if
not available, the Small Cap Market of the Nasdaq Stock Market, Inc., and
provide the holder of Registrable Securities with notice of any such listing.


2.5.2 Once listed as set forth in Section 2.6.1, the Company shall use its
reasonable best efforts to maintain its status as a listed company on the NYSE,
AMEX, NASDAQ or Small Cap Market of the Nasdaq Stock Market, Inc., as the case
may be. In the event the Company should be de-listed, for whatever reason, the
Company agrees to use its reasonable best efforts to regain its status as a
listed company on the NYSE or the National Market System of the Nasdaq Stock
Market, Inc. or, if not available, the Small Cap Market of the Nasdaq Stock
Market, Inc,
 
 

--------------------------------------------------------------------------------



 
2.6 Indemnification.


2.6.1 To the extent permitted by law, the Company will indemnify the holder of
Registrable Securities, each of its officers and directors and partners, and
each person controlling such holder of Registrable Securities within the meaning
of Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls any underwriter within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages or liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened,
to the extent such expenses, claims, losses, damages or liabilities arise out of
or are based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, offering circular or
other similar document, or any amendment or supplement thereto, incident to any
such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Company of the
Securities Act or any rule or regulation promulgated under the Securities Act
applicable to the Company in connection with any such registration,
qualification or compliance, and the Company will reimburse each holder of
Registrable Securities, each of its officers and directors and partners, and
each person controlling such holder, each such underwriter and each person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, provided, however, that the indemnity
contained herein shall not apply to amounts paid in settlement of any claim,
loss, damage, liability or expense if settlement is effected without the consent
of the Company (which consent shall not unreasonably be withheld), provided,
further, that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based on
any untrue statement or omission or alleged untrue statement or omission, made
in reliance upon and in conformity with written information furnished to the
Company by each holder of Registrable Securities, such controlling person or
such underwriter specifically for use therein. Notwithstanding the foregoing,
insofar as the foregoing indemnity relates to any such untrue statement (or
alleged untrue statement) or omission (or alleged omission) made in the
preliminary prospectus but eliminated or remedied in the amended prospectus on
file with the Commission at the time the registration statement becomes
effective or in the final prospectus filed with the Commission pursuant to the
applicable rules of the Commission or in any supplement or addendum thereto, the
indemnity agreement herein shall not inure to the benefit of any underwriter if
a copy of the final prospectus filed pursuant to such rules, together with all
supplements and addenda thereto, was not furnished to the person or entity
asserting the loss, liability, claim or damage at or prior to the time such
furnishing is required by the Securities Act.


2.6.2 To the extent permitted by law, each holder of Registrable Securities
will, if securities held by the such holder are included in the securities as to
which such registration, qualification or compliance is being effected pursuant
to terms hereof, indemnify the Company, each of its directors and officers, each
underwriter, if any, of the Company's securities covered by such a registration
statement, each person who controls the Company or such underwriter within the
meaning of Section 15 of the Securities Act, and each other person selling the
Company’s securities covered by such registration statement, each of such
person's officers and directors and each person controlling such persons within
the meaning of Section 15 of the Securities Act, against all claims, losses,
damages and liabilities (or actions in respect thereof) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement, prospectus, offering circular or
other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by each holder of the Registrable
Securities of any rule or regulation promulgated under the Securities Act
applicable to such holder and relating to action or inaction required of the
holders of Registrable Securities in connection with any such registration,
qualification or compliance, and will reimburse the Company, such other persons,
such directors, officers, persons, underwriters or control persons for any legal
or other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such holder
specifically for use therein; provided, however, that the indemnity contained
herein shall not apply to amounts paid in settlement of any claim, loss, damage,
liability or expense if settlement is effected without the consent of such
holder of Registrable Securities (which consent shall not be unreasonably
withheld). Notwithstanding the foregoing, the liability of such holder of the
Registrable Securities under this subsection (b) shall be limited in an amount
equal to the net proceeds from the sale of the shares sold by such holder of
Registrable Securities, unless such liability arises out of or is based on
willful conduct by such holder. In addition, insofar as the foregoing indemnity
relates to any such untrue statement (or alleged untrue statement) or omission
(or alleged omission) made in the preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the Commission at the time the
registration statement becomes effective or in the final prospectus filed
pursuant to applicable rules of the Commission or in any supplement or addendum
thereto, the indemnity agreement herein shall not inure to the benefit of the
Company or any underwriter if a copy of the final prospectus filed pursuant to
such rules, together with all supplements and addenda thereto, was not furnished
to the person or entity asserting the loss, liability, claim or damage at or
prior to the time such furnishing is required by the Securities Act.


2.6.3 Notwithstanding the foregoing paragraphs (a) and (b) of this Section, each
party entitled to indemnification under this Section (the "Indemnified Party")
shall give notice to the party required to provide indemnification (the
"Indemnifying Party") promptly after such indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the indemnifying Party, who shall
conduct the defense of such claim or litigation, shall be approved by the
indemnified Party (whose approval shall not unreasonably be withheld), and the
Indemnified Party may participate in such defense at such party's expense, and
provided further that the failure of any indemnified Party to give notice as
provided herein shall not relieve the indemnifying Party of its obligations
under this Agreement unless the failure to give such notice is materially
prejudicial to an indemnifying Party's ability to defend such action and
provided further, that the indemnifying Party shall not assume the defense for
matters as to which there is a conflict of interest or as to which the
indemnifying Party is asserting separate or different defenses, which defenses
are inconsistent with the defenses of the indemnified Party. No indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
consent of each indemnified Party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional tern thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. No indemnified Party shall
consent to entry of any judgment or enter into any settlement without the
consent of each indemnifying Party.
 
 

--------------------------------------------------------------------------------




2.6.4 If the indemnification provided for in this Section is unavailable to an
indemnified Party in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Party, in lieu of indemnifying such
indemnified Party, shall contribute to the amount paid or payable by such
indemnified Party as a result of such losses, claims, damages or liabilities (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and all shareholders offering securities in the
offering (the "Selling Security Holders") on the other from the offering of the
Company's securities, or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and the Selling Security Holders
on the other in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Selling Security Holders on the other shall be the net proceeds
from the offering (before deducting expenses) received by the Company on the one
hand and the Selling Security Holders on the other. The relative fault of the
Company on the one hand and the Selling Security Holders on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or by the Selling
Security Holders and the parties' relevant intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Selling Security Holders agree that it would not be just and
equitable if contribution pursuant to this Section were based solely upon the
number of entities from whom contribution was requested or by any other method
of allocation which does not take account of the equitable considerations
referred to above in this Section. The amount paid or payable by an indemnified
Party as a result of the losses, claims, damages and liabilities referred to
above in this Section shall be deemed to include any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim, subject to the provisions hereof
Notwithstanding the provisions of this Section, no Selling Security Holder shall
be required to contribute any amount or make any other payments under this
Agreement which in the aggregate exceed the proceeds received by such Selling
Security Holder. No person guilty of fraudulent misrepresentation (within the
meaning of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.


2.7 Certain Information.


2.7.1 The holders of the Registrable Securities agree, with respect to any
Registrable Securities included in any registration, to furnish to the Company
such information regarding such holder, the Registrable Securities and the
distribution proposed by such holder as the Company may reasonably request in
writing and as shall be required in connection with any registration,
qualification or compliance referred to herein.


2.7.2 The failure of the holders of the Registrable Securities to furnish the
information requested pursuant to this Section shall not affect the obligation
of the Company to any other selling security holders who furnish such
information unless, in the reasonable opinion of counsel to the Company or the
underwriters, such failure impairs or may impair the legality of the
Registration Statement or the underlying offering.


2.8 Rule 144 Reporting.
 
With a view to making available the benefits of certain rules and regulations of
the Commission which may at any time permit the sale of Restricted Securities
(used herein as defined in Rule 144 under the Securities Act) to the public
without registration, the Company agrees to use its best lawful efforts to:


2.8.1 make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times during which the
Company is subject to the reporting requirements of the Exchange Act,


2.8.2 file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
(at all times during which the Company is subject to such reporting
requirements); and


2.8.3 so long as any holders of Registrable Securities owns any Restricted
Securities (as defined in Rule 144 promulgated under the Securities Act), to
furnish to such holder forthwith upon request a written statement by the Company
as to its compliance with the reporting requirements of said Rule 144 and with
regard to the Securities Act and the Exchange Act (at all times during which the
Company is subject to such reporting requirements), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
of the Company and other information in the possession of or reasonably
obtainable by the Company as such holder of the Registrable Securities may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such holder to sell any such securities without
registration.


2.9 Transferability.
 
The rights conferred by this Registration Rights Agreement shall be freely
transferable to a recipient of Registrable Securities that agrees to become a
party to this Agreement, subject to the same rights and obligations of the
Holder hereunder.


2.10 Governing Law.
 
This Registration Rights Agreement shall be governed in all respects by the laws
of the State of Texas.



--------------------------------------------------------------------------------


 
2.11 Entire Agreement; Amendment.
 
This Registration Rights Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subject hereof This
Registration Rights Agreement, or any provision hereof may be amended, waived,
discharged or terminated upon the written consent of the Company and the Holder.


2.12 Notices, etc.
 
All notices and other communications required or permitted hereunder shall be in
writing and shall be mailed by registered or certified mail, postage prepaid, or
otherwise delivered by hand or by messenger including Federal Express or similar
courier service, addressed (a) if to the Holder, to: Phillip B. Costa, Jr., 5444
Westheimer, Suite 1580, V Houston, Texas 77056, or at such other address as the
Holder shall have furnished to the Company in writing, or (b) if to the Company,
to: Omnimmune Corp., 4600 Post Oak Place, Suite 152, Houston, Texas 77027, or at
such other address as the Company shall have furnished to the Holder. Each such
notice or other communication shall for all purposes of this Agreement be
treated as effective upon receipt.


2.13 Delays or Omissions.
 
Except as expressly provided herein, no delay or omission to exercise any right,
power or remedy accruing to any party to this Registration Rights Agreement
shall impair any such right, power or remedy of such party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Registration Rights Agreement, or any waiver on the
part of any party of any provisions or conditions of this Registration Rights
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Registration Rights Agreement or by law or otherwise afforded to any party to
this Registration Rights Agreement, shall be cumulative and not alternative.


2.14 Counterparts.
 
This Registration Rights Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.


2.15 Severability.
 
In the event that any provision of this Registration Rights Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Registration Rights Agreement shall continue in full force and effect
without said provision.


2.16 Titles and Subtitles.
 
The titles and subtitles used in this Registration Rights Agreement are used for
convenience only and are not considered in construing or interpreting this
Registration Rights Agreement.
 

 

--------------------------------------------------------------------------------




THE COMPANY'S SIGNATURE PAGE


IN WITNESS WHEREOF, the Company has executed this Registration Rights Agreement
effective upon the date first set forth above.


OMNIMMUNE CORP.
By: /s/ Harris A. Lichtenstein        
Harris A. Lichtenstein, President






THE HOLDER’S SIGNATURE PAGE


IN WITNESS WHEREOF, the Holder has signed this Registration Rights Agreement as
of the date first written above.


By: /s/Phillip B. Costa, Jr.             
Phillip B. Costa, Jr.






 